People v Rizzo (2014 NY Slip Op 06920)
People v Rizzo
2014 NY Slip Op 06920
Decided on October 14, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 14, 2014Tom, J.P., Sweeny, Renwick, Andrias, Clark, JJ.


13221 1676/95

[*1] The People of the State of New York, Respondent,
vJames Rizzo, Defendant-Appellant.
Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sheryl Feldman of counsel), for respondent.
Order, Supreme Court, New York County (Rena K. Uviller, J.), entered on or about February 8, 2013, which adjudicated defendant to be a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C) unanimously affirmed, without costs.
The court properly exercised its discretion in declining to grant a downward departure (see People v Gillotti, NY3d, 2014 NY Slip Op 04117, *11 [2014]; People v Cintron, 12 NY3d 60, 70 [2009], cert denied 558 US 1011 [2009]; People v Johnson, 11 NY3d 416, 421 [2008]). Neither defendant's age nor any other factors cited by defendant warranted a downward departure, particularly in light of the seriousness of the underlying sex crime.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 14, 2014
CLERK